                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 1 of 14




                    1   FENNEMORE CRAIG, P.C.
                        Timothy J. Berg (No. 004170)
                    2   Amy Abdo (No. 016346)
                        Ryan Curtis (No. 025133)
                    3   Shannon Cohan (No. 034429)
                        2394 E. Camelback Road, Suite 600
                    4   Phoenix, Arizona 85016
                        Telephone: (602) 916-5000
                    5   Email: tberg@fennemorelaw.com
                        Email: amy@fennemorelaw.com
                    6   Email: rcurtis@fennemorelaw.com
                        Email: scohan@fennemorelaw.com
                    7
                        Attorneys for Defendants
                    8   State of Arizona, Andy Tobin, and Paul Shannon
                    9                              UNITED STATES DISTRICT COURT
                  10                                    DISTRICT OF ARIZONA
                  11    Russell B. Toomey,                              No. 4:19-cv-00035
                  12                      Plaintiff,                    DEFENDANTS STATE OF
                                                                        ARIZONA’S, ANDY TOBIN’S, AND
                  13           v.                                       PAUL SHANNON’S OPPOSITION
                                                                        TO PLAINTIFF’S MOTION TO
                  14    State of Arizona, et al.                        COMPEL
                  15                      Defendants.
                  16
                  17
                  18           Defendants State of Arizona, Andy Tobin, and Paul Shannon (collectively, the “State
                  19    Defendants”) hereby oppose Plaintiff Russell B. Toomey’s Motion to Compel (the
                  20    “Motion”).
                  21           Plaintiff has obtained substantial evidence in this matter but still cannot prove his
                  22    claims. In another attempt to find some supporting evidence, Plaintiff now requests that
                  23    this Court order the State Defendants to produce documents protected by the deliberative
                  24    process privilege.    Rule 26 provides that parties may obtain discovery about any
                  25    nonprivileged matter. Fed. R. Civ. P. 26(b)(1). Nothing in the Federal Rules of Civil
                  26    Procedure authorizes a party to demand the production of privileged documents, which is
FENNEMORE CRAIG, P.C.
       PHOENIX
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 2 of 14




                    1   exactly what Plaintiff seeks here.
                    2          The documents withheld by the State Defendants are protected by the deliberative
                    3   process privilege. The State Defendants appropriately asserted the privilege1 and have
                    4   complied with all legal requirements to do so. Plaintiff’s arguments to the contrary
                    5   misconstrue legal authority, the State Defendants’ privilege log, and the documents at issue.
                    6   Plaintiff also attempts to overcome the clearly applicable privilege by asserting that the
                    7   withheld documents are the only source of relevant and important information. Plaintiff’s
                    8   argument is again flawed, and ignores the substantial evidence already produced in this
                    9   matter. There is no justification for overcoming the clearly established privilege. The Court
                  10    should deny Plaintiff’s Motion.
                  11    I.     THE COURT SHOULD DENY PLAINTIFF’S MOTION TO COMPEL.
                  12           Pursuant to Federal Rule of Civil Procedure 37, a party may move for an order
                  13    compelling disclosure or discovery.2 The moving party bears the burden of showing that
                  14    the non-moving party’s objections are unjustified. Ocean Garden Prod. Inc. v. Blessings
                  15    Inc., No. CV-18-00322-TUC-RM, 2020 WL 4284383, at *2 (D. Ariz. July 27, 2020).
                  16
                  17
                        1
                          The Arizona Governor’s Office also asserted that many of the same documents are
                  18    privileged. Declaration of Ryan Curtis (“Curtis Decl.”) at ¶ 5, Ex. 13, filed concurrently,
                        incorporated by reference. Because the Governor’s Office is not a party to this litigation, it
                  19    was not permitted the opportunity to respond to Plaintiff’s motion to compel the privileged
                        documents. If the Court is inclined to order production of these documents, we understand
                  20    that the Governor’s Office requests the opportunity to address its independent assertion of
                        the privilege with the Court, if the Court so desires.
                  21
                        2
                          Rule 37 requires that a party confer with the non-moving party in an attempt to resolve
                  22    the discovery dispute prior to filing a motion to compel. Fed. R. Civ. P. 37(a)(1). Plaintiff’s
                        counsel met and conferred with counsel for the State Defendants to superficially meet this
                  23    requirement. Curtis Decl., ¶ 4. However, Plaintiff’s counsel did not engage in any
                        meaningful discussion regarding the State Defendants’ privilege assertions. Instead
                  24    Plaintiff counsel stated during a meet and confer on March 3, 2021, that unless the State
                        Defendants produced all documents withheld pursuant to the deliberative process privilege,
                  25    they would file a motion to compel. Id. Short of complying in full with Plaintiff’s demands,
                        there was nothing State Defendants could have done to cure any alleged defect in asserting
                  26    the privilege that would have stopped Plaintiff from filing the pending Motion to Compel.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     -2-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 3 of 14




                    1         A.     The Deliberative Process Privilege.
                    2         The deliberative process privilege shields from mandatory disclosure inter and intra-
                    3   governmental communications relating to decision-making matters of law or policy. 5
                    4   U.S.C. § 552(b)(5) (1996); United States Fish & Wildlife Serv. v. Sierra Club, Inc., 141 S.
                    5   Ct. 777, 785 (2021); F.T.C. v. Warner Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984).
                    6   The Supreme Court has expressly recognized the privilege with respect to the decision-
                    7   making processes of government agencies. See Sierra Club, 141 S. Ct. at 785; NLRB v.
                    8   Sears, Roebuck & Co., 421 U.S. 132, 148–53 (1975). The privilege is designed to protect
                    9   “frank and open discussions within governmental agencies” and to prevent the “chilling” of
                  10    “personal opinions and ideas of government personnel involved in the decision-making
                  11    process.” Envtl. Prot. Agency v. Mink, 410 U.S. 73, 87 (1973); Sierra Club, 141 S. Ct. at
                  12    785; Warner Commc’ns, 742 F.2d at 1161; Greenpeace v. Nat’l Marine Fisheries Serv.,
                  13    198 F.R.D. 540, 543 (W.D. Wash. 2000).
                  14          To qualify, a document must be both: (1) “predecisional;” and (2) “deliberative.”
                  15    Warner Commc’ns, 742 F.2d at 1161; Nat’l Wildlife Fed’n v. U.S. Forest Serv., 861 F.2d
                  16    1114, 1117 (9th Cir. 1988). A document is pre-decisional if it is “generated before the
                  17    adoption of an agency’s policy or decision.” Warner Commc’ns, 742 F.2d at 1161; see also
                  18    Sierra Club, 141 S. Ct. at 786 (“[d]ocuments are ‘predecisional’ if they were generated
                  19    before the agency’s final decision on the matter”). A document is “deliberative” if it
                  20    contains “recommendations, draft documents, proposals, suggestions, and other subjective
                  21    documents which reflect the personal opinions of the writer rather than the policy of the
                  22    agency” or that “inaccurately reflect or prematurely disclose the views of the agency.”
                  23    Warner Commc’ns, 742 F.2d at 1161; Nat’l Wildlife Fed’n, 861 F.2d at 1118–19; Sierra
                  24    Club, 141 S. Ct. at 786 (documents are “‘deliberative’ if they were prepared to help the
                  25    agency formulate its position”). Factual material may also be considered “deliberative” if
                  26    its disclosure would reveal the mental processes of the decisionmakers. Nat’l Wildlife, 861
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                   -3-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 4 of 14




                    1   F.2d at 1119. To determine whether a document is “deliberative,” “courts must consider
                    2   whether the agency treats the document as its final view on the matter.” Sierra Club, 141
                    3   S. Ct. at 786. “[A] document that leaves agency decisionmakers free to change their minds
                    4   does not reflect the agency’s final decision.” Id.
                    5          In Sierra Club, the deliberative process privilege applied to draft biological opinion
                    6   memorandum exchanged between the EPA, the U.S. Fish and Wildlife Service, and the
                    7   National Marine Fisheries Service. 141 S. Ct. at 787–88. The Supreme Court noted that
                    8   compelling disclosure of “any email or memorandum that has the effect of changing an
                    9   agency’s course” of decision “would gut the deliberative process privilege.” Id. In Nat’l
                  10    Wildlife Fed’n, the deliberative process privilege applied to “tentative opinions and
                  11    recommendations of Forest Service employees on matters instrumental to the formulation
                  12    of policies governing the allocation of the Forest’s resources to competing uses.” 861 F.2d
                  13    at 1120. The Nat’l Wildlife Fed’n court further stated that “[r]ecommendations on how best
                  14    to deal with a particular issue are themselves the essence of the deliberative process.” Id.
                  15    (emphasis in original). In Warner Commc’ns Inc., the deliberative process privilege applied
                  16    to “memoranda contain[ing] analyses of the record industry and the merger’s potential
                  17    effects on competition, and recommendations on whether the Commission should challenge
                  18    the venture,” where the memoranda “play[ed] a critical role” and “go to the heart” of the
                  19    agency’s decision-making process. 742 F.2d at 1161.
                  20           B.     The Withheld Documents Are Protected By The Deliberative Process
                                      Privilege.
                  21
                  22           Each document withheld by the State Defendants is pre-decisional and deliberative.
                  23    A detailed summary of the content of and the basis for asserting the privilege as to each
                  24    document is included in the concurrently filed Declaration of Paul Shannon.
                  25                  1.     The Withheld Documents Are Pre-Decisional.
                  26           Plaintiff concedes that documents dated before December 8, 2016 are pre-decisional.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -4-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 5 of 14




                    1   (See Doc. 168 at 11:1–11 (asserting that documents after 12/8/2016 are not pre-decisional)).
                    2   Privilege Log Entry Nos. 20–21, 75, 153, 173–175, 204–209, and 226–227 are each dated
                    3   prior to December 8, 2016 and are, per Plaintiff’s argument, pre-decisional. (See also
                    4   Declaration of Paul Shannon (“Shannon Decl.”) at ¶¶ 5, 9, 10, 11, filed concurrently,
                    5   incorporated by reference (explaining that the documents are pre-decisional).)
                    6          Plaintiff asserts that documents dated after December 8, 2016 are not pre-decisional
                    7   because the Arizona Department of Administration (“ADOA”) had communicated its
                    8   decision to cover hormones and therapy to its insurance vendors by that time.3 The State
                    9   Defendants agree that ADOA had decided the scope of its coverage by December 8, 2016,
                  10    but that does not end the inquiry or the State Defendants’ deliberations. ADOA did not
                  11    come to a final decision regarding the Plan language until December 16, 2016. (See
                  12    Shannon Decl., ¶ 5.) Indeed, in Privilege Log Entry Nos. 76, 170, 171, and 172, which
                  13    were exchanged on December 14 and 15, ADOA and the Governor’s Office discussed a
                  14    draft redlined version of the Plan language.4 (Id.) As noted in Sierra Club, “[a] draft is, by
                  15    definition, a preliminary version of a piece of writing subject to feedback and change.” 141
                  16    S. Ct. at 786. As such, documents dated between December 8 and December 16 relating to
                  17    the draft Plan language are pre-decisional. The State’s decision making did not end when
                  18
                        3
                          Plaintiff’s Motion characterizes ADOA’s communications as “that there had been no
                  19    change to the Plan’s exclusion.” (Doc. 168 at 11:6–8.) Plaintiff is wrong. Prior to 2016,
                        the Plan excluded “transsexual surgery, including medical or psychological counseling and
                  20    hormonal therapy.” Curtis Decl., Ex. 7. From 2017 to present, the Plan excludes “gender
                        reassignment surgery” but provides coverage for hormones and therapy. (See Doc. 168-2,
                  21    Ex. 11.)
                  22    4
                          The State Defendants also withheld further transmissions of this email chain where the
                        forwarding message was non-substantive, namely, Privilege Log Entry Nos. 6, 7, 50, 67,
                  23    70, 71, and 125. See Shannon Decl., ¶¶ 6–8. For example, in Privilege Log Entry Nos. 70
                        and 71, Ms. Yvette Medina forwarded the email chain to Mr. Scott Bender, without
                  24    including any other discussion or information. Id. at ¶ 8. The State Defendants withheld
                        these later communications because 95% of the content of each of the documents would
                  25    need to be redacted pursuant to the privilege, and the remaining 5% would have no context
                        or use without the privileged information. The State Defendants are willing to produce
                  26    redacted versions of these communications.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -5-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 6 of 14




                    1   it informed the vendors that the forthcoming Plan language would revise the exclusion to
                    2   expand coverage and to exclude only gender transition surgery. Other decisions were still
                    3   being deliberated including the language to be included in the Plan. ADOA concluded the
                    4   deliberative process regarding the expanded coverage for the 2017 Plan when it agreed upon
                    5   the final Plan language and published the Plan documents on its website.
                    6          Plaintiff’s remaining argument mischaracterizes both the State Defendants’ privilege
                    7   log and the withheld documents. First, Plaintiff asserts that Privilege Log Entry No. 153 is
                    8   not pre-decisional because it is a “February 3, 2020 email” and was, according to Plaintiff,
                    9   transmitted after ADOA made a final decision regarding the Exclusion. (Doc. 168 at 11:1–
                  10    11, n.5.) This clearly mischaracterizes the document. Privilege Log Entry No. 153 is a set
                  11    of handwritten notes from Ms. Marie Isaacson, former Assistant Director of the Benefit
                  12    Services Division of ADOA, which were made contemporaneously with ADOA’s decision-
                  13    making process in 2015 and 2016. Curtis Decl., Ex. 16. Indeed, the notes reference
                  14    conversations occurring on October 15, 2015 (AZSTATE.151751), November 17, 2015
                  15    (AZSTATE.151752), November 7, 2016 (AZSTATE.151753), and May 25, 2016
                  16    (AZSTATE.151760). Id. Indeed, the redacted portion of the document reflects notes from
                  17    a July 11, 2016 telephone discussion. Shannon Decl., ¶ 10. Entry No. 153 is pre-decisional.
                  18           Next, Plaintiff asserts that Privilege Log Entry Nos. 216–223 are not pre-decisional
                  19    because they were transmitted after ADOA made a final decision regarding the Exclusion.
                  20    (Doc. 168 at 11:1–11, n.5.) Plaintiff ignores, however, that these communications do not
                  21    relate to ADOA’s consideration of transgender benefits. Instead, as outlined in the State
                  22    Defendants’ privilege log, these communications discuss “proposed transgender benefits in
                  23    advance of finalization of [the] City of Gilbert[‘s] healthplan documents.” (See Doc. 168-
                  24    2, Ex. 9 at Entry Nos. 216–223 (emphasis added).) That these communications occurred
                  25    after ADOA, a different government entity, made its independent decision regarding
                  26    transgender benefits is irrelevant. The material fact is that the Town of Gilbert was still
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                   -6-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 7 of 14




                    1   considering recommendations, proposals, and suggestions relating to its own health plan,
                    2   prior to making its final decision.5 These documents are pre-decisional and open and frank
                    3   discussions between government agencies is the very reason the deliberative process exists.
                    4                 2.     The Documents Are Deliberative.
                    5          Plaintiff also takes issue with documents purportedly “reflecting State Defendants’
                    6   interpretation of Section 1557 of the Affordable Care Act.” (Doc. 168 at 11:12–12:14.)
                    7   Again, Plaintiff’s argument mischaracterizes the State Defendants’ privilege log. Nowhere
                    8   in the privilege log do the State Defendants assert that these documents contained
                    9   interpretations or explanations of Section 1557. (See Doc. 168-2, Ex. 9 at Privilege Log
                  10    Entry Nos. 20–21, 50, 67, 70–71, 75–76, 170–175, 204–209, 225–227.) To the contrary,
                  11    the privilege log indicates that these documents contain “recommended proposed revisions
                  12    to [ADOA’s] transgender benefits.” Id. Such communications clearly fall within the
                  13    protections of the deliberative process privilege.
                  14           Moreover, even if the documents did contain legal interpretations of Section 1557,
                  15    such information would still be protected. In Nat’l Wildlife Fed’n, the Ninth Circuit
                  16    recognized that the application of the privilege “should not turn on whether we label the
                  17    contents of a document ‘factual’ as opposed to ‘deliberative.’” 861 F.2d at 1119. Rather,
                  18    “this distinction (fact or opinion) has been refined to look at the deliberative process as a
                  19    whole.” California Native Plant Soc’y v. U.S. E.P.A., 251 F.R.D. 408, 413 (N.D. Cal.
                  20    2008). “In some circumstances, even material that could be characterized as ‘factual’ would
                  21    so expose the deliberative process that it must be covered by the deliberative process
                  22
                  23    5
                          Plaintiff also asserts that ADOA waived the privilege as to these documents by sharing
                        them with the other Arizona municipalities, counties, and agencies. (Doc. 168 at 12:5–14.)
                  24    As explained, Privilege Log Entry Nos. 216–223 relate to the Town of Gilbert’s assessment
                        of transgender benefits, not the analysis done by ADOA. Shannon Decl., ¶ 12. Part of the
                  25    Town’s decision-making process, apparently, was consulting other Arizona agencies,
                        municipalities, and counties. Id. ADOA did not waive the privilege by assisting in the
                  26    Town’s process.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -7-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 8 of 14




                    1   privilege.” Nat’l Wildlife Fed’n, 861 F.2d at 1119 (citation omitted); see also California
                    2   Native Plant Soc’y, 251 F.R.D. at 413 (“even factual material can be protected, where its
                    3   disclosure would reveal a decision-maker’s mental process”).            In such situations,
                    4   “documents containing nonbinding recommendations on law or policy” and factual
                    5   materials that “reveal the mental processes of the decisionmakers” fall within the privilege.
                    6   Nat’l Wildlife Fed’n, 861 F.2d at 1119. For example, in Greenpeace, the court noted that
                    7   “expressions of expert opinion and professional judgment” are protected by the privilege
                    8   where they “relate to the exercise of policy-oriented judgment.” 198 F.R.D. at 544.
                    9   Similarly, in Nat’l Wildlife Fed’n, the Ninth Circuit found that reports assessing
                  10    “[p]rojected levels of various activities expected from implementation of the Forest Plans,
                  11    the estimated costs and benefits associated with each activity, and estimates as to the
                  12    Forest’s maximum capacity for sustaining each activity” were protected by the deliberative
                  13    process privilege, even where the reports “might be characterized as opinions on facts or
                  14    the consequences of facts.” 861 F.2d at 1121.
                  15           Documents reflecting ADOA’s interpretation of Section 1557 would be similarly
                  16    protected. ADOA’s consideration and analysis of Section 1557 was an intimate part of
                  17    ADOA’s decision-making process relating to transgender healthcare benefits and the
                  18    Exclusion.    Disclosure of such documents would reveal the mental processes,
                  19    recommendations, and opinions of ADOA’s representatives and attorneys, as well as those
                  20    of other government entities, including the Arizona Attorney General’s Office (which are
                  21    also protected by the attorney-client privilege) and the Arizona Governor’s Office. As such,
                  22    these documents are protected by the deliberative process privilege.
                  23           C.     The State Defendants Met Their Prima Facie Burden For Asserting The
                                      Privilege.
                  24
                  25           Plaintiff asserts that the State Defendants were required to affirmatively provide a
                  26    declaration or affidavit from ADOA’s Director prior to asserting the deliberative process
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    -8-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 9 of 14




                    1   privilege. (See Doc. 168 at 9:1–19.) However, the cases that Plaintiff relies upon do not
                    2   support this proposition.
                    3          Each of the cases cited by Plaintiff discuss requiring a declaration in the context of
                    4   a motion to compel or a motion for a protective order. See E.E.O.C. v. Swissport Fueling,
                    5   Inc, No. CV-10-2101-PHX-GMS, 2012 WL 1648416, at *15 (D. Ariz. May 10, 2012)
                    6   (motion to compel); L.H. v. Schwarzenegger, No. CIVS-06-2042 LKK GGH, 2008 WL
                    7   2073958, at *6 (E.D. Cal. May 14, 2008) (same); Unknown Parties v. Johnson, No. CV-15-
                    8   00250-TUC-DCB, 2016 WL 8199308, at *1 (D. Ariz. July 21, 2016) (motion for protective
                    9   order); California Native Plant Soc’y v. U.S. E.P.A., 251 F.R.D. 408, 410 (N.D. Cal. 2008)
                  10    (letter brief regarding discovery dispute); see also Mayfield v. Cty. of Los Angeles, No.
                  11    219CV1298FMOSKX, 2020 WL 2510649, at *1 (C.D. Cal. Mar. 20, 2020) (interpreting
                  12    prior discovery order compelling production). Plaintiff has cited no case that requires the
                  13    party asserting a deliberative process privilege to provide a declaration prior to briefing
                  14    before the court.
                  15           Indeed, Plaintiff’s cases reflect that a detailed declaration is required so that the court
                  16    can properly assess the application of the privilege—not the party opposing invocation of
                  17    the privilege. As the Swissport Fueling court explained, a declaration from the agency is
                  18    necessary “so that the court, in looking at the list of document, can understand the basis on
                  19    which the privilege is asserted.” 2012 WL 1648416, at *15 (emphasis added). In Unknown
                  20    Parties, the defendants objected to three Rule 30(b)(6) deposition topics based on the
                  21    deliberative process privilege and moved for a protective order. 2016 WL 8199308, at *1.
                  22    The Unknown Parties court denied the protective order because it was premature, and
                  23    directed the parties to proceed with the deposition. Id. at *5. However, the court clarified
                  24    that the defendants could still object during the deposition based on the privilege and that,
                  25    “subsequent to the depositions,” the defendants should file the required declaration for the
                  26    court’s review. Id. Likewise, in Mir v. Med. Bd. of California, No. 12CV2340-GPC
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      -9-
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 10 of 14




                    1    (DHB), 2016 WL 3406118, at *2 (S.D. Cal. June 21, 2016), the plaintiff brought a motion
                    2    to compel the defendant to produce documents withheld pursuant to the deliberative process
                    3    privilege. Aff’d sub nom. Mir v. Kirchmeyer, No. 312CV02340GPCDHB, 2017 WL
                    4    164086 (S.D. Cal. Jan. 17, 2017). The defendant had not provided any declaration (or even
                    5    a privilege log) supporting his assertion of the privilege. Id. at *3. The Mir court explained
                    6    that, without a declaration, the court did not have sufficient information to assess the
                    7    privilege claim; however, the court permitted the defendant to “continue to assert the
                    8    privilege” if he submitted a privilege log and supporting declaration. Id. Plaintiff’s
                    9    arguments misconstrue the relevant case law and further demonstrate Plaintiff’s wishful
                  10     thinking as they have no evidence of any discriminatory intent. Moreover, based on
                  11     Plaintiff’s Motion and statements during the March 3 meet and confer, Plaintiff would have
                  12     filed the pending Motion even if State Defendants had provided such an affidavit. Curtis
                  13     Decl., ¶ 4.
                  14            The State Defendants filed concurrently with this Opposition a declaration from Paul
                  15     Shannon, Assistant Director of the Benefit Services Division of ADOA.6 See generally
                  16     Shannon Decl. Mr. Shannon’s declaration meets the particularity requirement necessary
                  17     for this Court to analyze the State Defendants’ privilege claim. See generally id. As such,
                  18     the State Defendants have satisfied the procedural requirements for asserting the privilege.
                  19     II.    NO EXCEPTION TO THE PRIVILEGE APPLIES.
                  20            The deliberative process privilege is not absolute. A party may obtain privileged
                  21     information if its “need for the materials and the need for accurate fact-finding override the
                  22     government’s interest in non-disclosure.” Warner Commc’ns Inc., 742 F.2d at 1161. The
                  23     Ninth Circuit has recognized a four factor test to determine if the privilege is overcome. Id.
                  24
                  25     6
                          Plaintiff’s Motion repeatedly refers to Mr. Shannon as “ADOA Director.” (See Doc. 168
                         at 5:18, 7:14–15.) Andy Tobin, not Paul Shannon, is the Director of ADOA.
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     - 10 -
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 11 of 14




                    1    The factors considered are: “(1) the relevance of the evidence; (2) the availability of other
                    2    evidence; (3) the government’s role in the litigation7; and (4) the extent to which disclosure
                    3    would hinder frank and independent discussion regarding contemplated policies and
                    4    decisions.” Id. Even if Plaintiff were to concede that discriminatory intent is necessary,
                    5    Plaintiff has not shown any despite having thousands of documents and emails. There is
                    6    no reason to suspect the communications related to the deliberative process contain
                    7    statements showing some discriminatory intent. Plaintiff is desperately fishing in the
                    8    deliberative process pond hoping to find something they have failed to find in an ocean of
                    9    other evidence.
                  10            Relevance of the Evidence: Plaintiff has repeatedly asserted that the Exclusion is
                  11     facially discriminatory and that no evidence of discriminatory intent is necessary. (Doc. 86
                  12     at 12–15; see also Doc. 168 at 4:14.) Under Plaintiff’s own argument, then, the decision-
                  13     making process and the reasons underlying ADOA’s decision to uphold the Exclusion are
                  14     not relevant. This factor weighs against disclosure.
                  15            Availability of Other Evidence: There is substantial other evidence available to
                  16     Plaintiff that addresses this issue. Plaintiff asserts that the “only source” of the evidence he
                  17     seeks is the withheld documents (Doc. 168 at 14:13–16), but that is demonstrably incorrect.
                  18     First, the State Defendants have produced more than 8,000 documents in this matter.8 Curtis
                  19     Decl., ¶ 9. Much of that information could have been withheld under the deliberative
                  20
                         7
                           The State Defendants recognize that the fact that the State of Arizona is a party to this
                  21     matter may weigh against upholding the privilege, but government involvement is always
                         at issue in deliberative process privilege cases. The privilege exists under the common law
                  22     to allow the government to engage in full and frank discussions on policy matters. Karnoski
                         v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019). The State’s involvement alone does not
                  23     suggest the privilege is overcome because government involvement is always present in
                         such matters. Instead of talking about the role ADOA had in analyzing the applicability of
                  24     ACA § 1557, Plaintiff relies exclusively on the status of the State of Arizona as well as
                         Messrs. Tobin and Shannon being Defendants. This adds nothing to the analysis.
                  25
                         8
                           The State Defendants have also acceded to Plaintiff’s request for additional searches of
                  26     their electronically stored information.
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                      - 11 -
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 12 of 14




                    1    process privilege. In particular, ADOA produced all of its internal communications and
                    2    analyses regarding transgender benefits and the Exclusion, and its communications with
                    3    each of its four insurance vendors regarding transgender benefits and with several
                    4    healthcare consulting firms. Id. at ¶ 10. ADOA produced meeting minutes from its
                    5    meetings with insurance vendors and from internal meetings. Id. In addition, Plaintiff
                    6    subpoenaed each of ADOA’s four insurance vendors and the Arizona Governor’s Office.
                    7    (See Docs. 140–143; Doc. 161.)
                    8           Moreover, despite the thousands of documents and communications devoid of any
                    9    discriminatory intent, it does not follow that ADOA would suddenly engage in intentionally
                  10     discriminatory discussions with the Arizona Governor’s Office and other governmental
                  11     entities. In addition, Plaintiff has already conducted four depositions, during which he
                  12     questioned each witness regarding the reason for the Exclusion. Curtis Decl., ¶ 11. Plaintiff
                  13     has stated his intention to conduct at least four more depositions, during which he can
                  14     similarly question the witnesses regarding the reasons for the Exclusion. See id. at ¶¶ 12–
                  15     13. Moreover, Plaintiff’s Motion references Ms. Christina Corieri9 and Plaintiff’s inability
                  16     to obtain evidence about Ms. Corieri’s involvement in ADOA’s decision without the
                  17     withheld documents. (Doc. 168 at 14:4–12.) However, Plaintiff has indicated that he
                  18     intends to depose Ms. Corieri. Curtis Decl., ¶ 13. Subject to any privileges the Governor’s
                  19     Office may assert in connection with Ms. Corieri’s deposition (which are not the subject of
                  20     Plaintiff’s Motion or this Response), Plaintiff can certainly question her regarding the
                  21     degree of her involvement in the decision-making process regarding the Exclusion. Further,
                  22     Plaintiff propounded written discovery aimed specifically at this issue: the reasons behind
                  23     the Exclusion. Curtis Decl., Ex. 16. Plainly, other substantial evidence is available to
                  24     Plaintiff in the form of the Plan documents, ADOA’s public statements, written discovery
                  25
                         9
                          Plaintiff’s Motion inadvertently refers to Ms. Corieri as “Christine Corieri.” (Doc. 168 at
                  26     14:5.)
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                    - 12 -
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 13 of 14




                    1    responses, the testimony of several deponents, and the thousands of documents produced in
                    2    this matter. This factor weighs heavily against disclosure.
                    3           The Extent That Disclosure Would Hinder Frank and Independent Discussion: This
                    4    factor deserves “careful consideration” because a government’s interest in “full and frank
                    5    communication about policymaking” is a serious concern. Karnoski v. Trump, 926 F.3d
                    6    1180, 1206 (9th Cir. 2019). For example, in Warner Commc’ns Inc., the court refused to
                    7    compel production of privileged documents, in part, because compelling disclosure
                    8    “certainly injures the quality of agency decisions,” “chills frank discussion and deliberation
                    9    in the future among those responsible for making governmental decisions,” and
                  10     “encourages the Commission to have deliberative reports and recommendations prepared
                  11     only by those economists who will draw the conclusions.” 742 F.2d at 1162. Similarly,
                  12     here, compelling disclosure of the withheld documents would prevent a full and frank
                  13     discussion of important matters and prevent full and careful consideration, be bad public
                  14     policy, and not result in the best decision possible for ADOA and its health plans. Shannon
                  15     Decl., ¶ 14. Placing ADOA employees and other government officials in a “fishbowl”
                  16     would cause them to skirt around or sterilize their discussions of more difficult or
                  17     controversial issues, in order to avoid criticism later. It would hamper the full and frank
                  18     discussions that are the reason for the common law deliberative process privilege. This
                  19     factor weighs against disclosure.
                  20            Because three of the four factors considered in the Ninth Circuit weigh against
                  21     disclosure, the privilege is not overcome.10 The important public policy reasons for the
                  22     common law deliberative process privilege and the communications at issue should be
                  23
                         10
                           Plaintiff’s Motion references four additional factors occasionally considered by courts
                  24     not in this jurisdiction. (Doc. 168 at 15:24–16:23.) The Ninth Circuit has not adopted these
                         additional factors, and no published case in this District addresses them. While the State
                  25     Defendants dispute that these additional factors weigh in favor of disclosure, they will not
                         address them in detail here.
                  26
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                     - 13 -
                        Case 4:19-cv-00035-RM-LAB Document 176 Filed 04/01/21 Page 14 of 14




                    1    protected.
                    2    III.       CONCLUSION.
                    3               For the foregoing reasons, the deliberative process privilege applies to the withheld
                    4    documents. The Court should deny Plaintiff’s Motion to Compel.11
                    5
                                    DATED this 1st day of April, 2021.
                    6
                                                                           FENNEMORE CRAIG, P.C.
                    7
                    8                                                      By: s/ Ryan Curtis
                                                                               Timothy J. Berg
                    9                                                          Amy Abdo
                                                                               Ryan Curtis
                  10                                                           Shannon Cohan
                                                                               Attorneys for Defendants State of
                  11                                                           Arizona, Andy Tobin, and Paul
                                                                               Shannon
                  12
                         18261102
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                         11
                           If the Court is inclined to grant Plaintiff’s Motion, the State Defendants request that the
                  25     Court conduct an in camera review of the withheld documents prior to ruling upon the
                         Motion. See Karnoski v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019) (“the district court
                  26     should consider classes of documents separately”.)
FENNEMORE CRAIG, P.C.
       PHOENIX


                                                                        - 14 -
